Citation Nr: 0332579	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1988 to August 1988 
and from May 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, (RO) which denied the veteran's request to 
reopen a previously denied claim for service connection of a 
skin disorder of the feet.

The Board observes that the veteran's claim of entitlement to 
service connection for a skin disorder of the feet was 
previously considered and denied by the RO in an unappealed 
August 1997 rating decision.  See 38 U.S.C.A. § 7105(c) (if a 
notice of disagreement is not filed within one year of notice 
of the RO's decision, the RO's determination becomes final).  
Nonetheless, regardless of the previous disposition of the 
veteran's claim for service connection of skin disorder of 
the feet, the Board is precluded from considering the 
substantive merits of this claim without first finding that 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, 
the Board finds that this issue is more appropriately 
characterized as whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a skin disorder of the feet.  This is 
significant, because in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.  Id.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an unappealed August 1997 rating decision, the RO 
denied the veteran's claim of service connection for a skin 
disorder of the feet.

3.  The evidence associated with the claims file subsequent 
to the August 1997 Board decision is new, and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
skin disorder of the feet.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying service 
connection for a skin disorder of the feet is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's August 1997 rating decision is new and 
material, and the requirements to reopen the veteran's claim 
of entitlement to service connection for a skin disorder of 
the feet have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a skin 
disorder of the feet, on the basis that he has submitted new 
and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant entitlement to service 
connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as a December 2001 letter, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  In addition, the statement of 
the case included the criteria for reopening previously 
denied claims and for granting service connection, as well as 
other regulations pertaining to his claim.  In particular, 
the March 2002 statement of the case and a January 2003 
letter to the veteran, from the RO, notified the veteran of 
the provisions of the VCAA, the kind of information needed 
from him, and what he could do to help his claim, as well as 
the VA's responsibilities in obtaining evidence.  The Board 
observes that, as will be discussed in the REMAND portion of 
the decision, the RO did not comply with all applicable 
notice provisions of the VCAA.  Nonetheless, for purposes of 
determining whether the veteran submitted new and material 
evidence, a remand for compliance with the notice provisions 
of the VCAA is unnecessary given the Board's favorable 
decision.   See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The Board observes that the veteran's claim of entitlement to 
service connection for a skin disorder of the feet, was first 
considered and denied in August 1997.  The veteran's claim 
was originally denied on the basis that the veteran's tinea 
pedis was unrelated to the veteran's treatment for pustules 
of the feet during the veteran's service.  In denying the 
veteran's claim, the RO relied upon the veteran's service 
medical records and a May 1997 VA examination report.  The 
veteran's service medical records reveal that the veteran's 
entrance examination was negative for any evidence of a skin 
disorder, but moderate, asymptomatic "pos planus" of the 
feet was noted.  In addition, a June 1992 treatment record 
indicates that the veteran was treated for a fissure of the 
4th web space of the right foot, with burning and itching 
between his toes, which was tender to pressure.  The 
dermatological status was "tinea" and a calcaneal x-ray 
series was negative.  In May 1995, the veteran was treated 
for complaints of boils on his feet and calluses on his right 
foot, for which he reported he had received prior treatment.  
There was a pustule with minimal erythema on the instep of 
the left foot, with two smaller pustules next to it.   An 
October 1995 treatment record also notes complaints of a left 
foot pustule.  The veteran's March 1996 Report of Medical 
History indicates that the veteran reported having problems 
with his feet, which were described by a medical provider as 
corns on both feet, not considered disabling.  The 
contemporaneous Report of Medical Examination, however, 
showed a normal clinical evaluation of the feet.  A May 1997 
VA examination report shows that the veteran complained of 
irritating, pruritic, and itching blisters that started while 
he was in boot camp.  Examination showed hyperpigmented 
macules on both feet and fissures and cracks between the 4th 
and 5th toes bilaterally, but was negative for active 
lesions.  The diagnosis was inactive tinea pedis and active 
interdigital dermatitis.  The veteran filed a notice of 
disagreement in September 1997, and a statement of the case 
was issued.  However, the veteran failed to perfect his 
appeal.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.204(b), 20.302(b), 
20.1103.  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108.  
In this case, the veteran did not file a substantive appeal 
after the September 1997 statement of the case was issued.  
Therefore, this rating decision is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with regard to a claim that was disallowed, the Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Since the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a).  The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. at 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

Additional evidence regarding the veteran's skin disorder of 
the feet has been associated with the claims file subsequent 
to the August 1997 rating decision.  This evidence includes a 
January 1998 private medical record from J. M. McCarty, 
D.P.M., which shows that the veteran underwent arthroplasty 
and matricectomy for a painful hammer contracture with a 
distal lateral lesion of the bilateral 5th toes.  In 
addition, an August 2001 VA examination report states that 
the veteran developed athletes foot in boot camp in 1992, 
which was still a problem, and that examination showed 
friable scale on the sole of the veteran's right foot, and 
between his 1st and 2nd toes on his left foot, with a fissure 
at the base of the left 2nd toes.  The diagnosis was tinea 
pedis with secondary fissure.  Furthermore, additional 
private medical records, dated April 1997 through May 1998, 
from Dr. McCarty, which do not appear to have been reviewed 
by the RO, indicate that the veteran had lesions on his feet, 
which had been present for "quite some time," and that were 
diagnosed as corns with a bursitis formation.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
skin disorder of the feet.  The evidence not only supports 
the veteran's contention that he currently has a chronic skin 
disorder of the feet, but the VA examiner and Dr. McCarty 
stated that the veteran's had longstanding problems with his 
feet, since 1992.  Specifically, the Board notes that the VA 
examination report shows a diagnosis of tinea pedis with a 
secondary fissure and Dr. McCarty diagnosed the veteran with 
corns.  While the veteran's separation examination is 
negative for a chronic foot disorder, service treatment 
records and examination reports show diagnoses of corns, 
fissures, and pustules.  Likewise, the veteran's records from 
Dr. McCarty show treatment for his skin disorder since 1997.  
The Board finds that this evidence is neither cumulative nor 
redundant, and that it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that the veteran submitted new and material 
evidence, and that his claim must be reopened.

However, it would be premature to address the merits of the 
veteran's claim because additional development is required.  
For example, while the August 2001 VA examination report 
contained a diagnosis related to the veteran's skin disorder 
of the feet, the report did not provide a specific etiology 
as to the cause and onset of the disorder, nor did it provide 
detailed symptomatology as to the current nature of the 
veteran's disorder.  Additionally, the Board notes that the 
veteran, in a March 2003 statement, referred to receiving 
treatment for his feet at a VA medical center, but observes 
that no VA treatment records are currently associated with 
the veteran's claims file.  Similarly, while Dr. McCarty 
indicated that the veteran's skin disorder of the feet had 
existed for a long time, the claims file is devoid of an 
opinion, with a coherent rationale, as to whether the 
veteran's current skin disorder of the feet is causally or 
etiologically related to the veteran's service.  Further, the 
Board notes that the VCAA notice, for purposes of determining 
service connection, is deficient and that the records from 
Dr. McCarty, as submitted by the veteran, do not appear to 
have been reviewed by the RO.  As such, the Board believes 
that additional clarification of the medical evidence is 
necessary before addressing the merits of the veteran's 
claim, including affording the veteran a VA examination in 
order to ascertain the nature and etiology of the veteran's 
skin disorder of the feet.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a skin disorder of the feet, 
and to this extent, the appeal is granted.


REMAND

The veteran claims entitlement to service connection for a 
skin disorder of the feet.  A review of the record leads the 
Board to conclude that additional development is necessary in 
this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to render 
a decision as to the veteran's claim at this time.

A preliminary review of the record discloses that the veteran 
submitted additional evidence, i.e., private medical records 
from Dr. McCarty, to the RO in December 2002, but that it 
does not appear that the RO considered the records, as the RO 
did not issue a supplemental statement of the case.  However, 
a recent opinion from the United States Court of Appeals for 
the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) (2002) 
is invalid because it permits the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration of that evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Court explained that, when the 
Board considers evidence that was not considered by the RO, 
an appellant has no means to obtain one review on appeal to 
the Secretary, because the Board is the only appellate 
tribunal under the Secretary.  However, the Board cannot 
correct this deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.

The Board observes that the veteran, in a March 2003 
statement, indicated that he was receiving treatment at a VA 
medical center.  However, the veteran's claims file is 
negative for VA medical records and there is no evidence that 
the RO attempted to obtain any VA treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  As 
these records are relevant to the veteran's claims of 
entitlement to service connection, any additional medical 
records related to the veteran's treatment for his skin and 
feet should be associated with the veteran's claims file.

In addition, the Board notes that, prior to the filing of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2003).  The VCAA applies to all pending claims 
for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.   
The Board acknowledges that the veteran was provided with the 
regulatory provisions of the VCAA in the March 2002 statement 
of the case and that a January 2003 letter to the veteran, 
from the RO, explained the substance of the VCAA and the 
elements of a claim of entitlement to service connection.  
However, the Board notes that a recent appellate decision 
resulted in changes in VCAA notification provisions.  In a 
decision promulgated on September 23, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs. No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to the 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being returned to the RO in order to inform the 
veteran of the information or evidence necessary to 
substantiate his claims and which evidence the VA would seek 
to provide and which evidence the veteran was to provide, the 
RO will be able to provide notice consistent with this recent 
Federal Circuit Court case, including informing the veteran 
that a full year is allowed to respond to a VCAA notice.   

Additionally, the Board observes that the veteran was 
recently afforded a VA examination for skin diseases in 
August 2001 in connection with his claim of entitlement to 
service connection for a skin disorder of the feet, and that 
a report of that examination is associated with the veteran's 
claims file.  However, it remains unclear from the medical 
evidence of record whether the veteran's current skin 
disorder of the feet is related to the veteran's service.  In 
this regard, the Board notes that the veteran was treated for 
problems with his feet, including fissures, tinea pedis, 
pustules, and corns, during his service, beginning in 1992.  
In addition, following his service, the veteran was treated 
for corns, fissures, inactive tinea pedis, and interdigital 
dermatitis, beginning in April 1997.   Therefore, the Board 
finds that the veteran should be afforded VA skin and 
podiatry examinations in order to determine the nature, 
severity, and etiology of the veteran's current skin disorder 
of the feet, including whether this disorder is causally or 
etiologically related to his treatment for fissures, tinea 
pedis, and corns during his service.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
skin disorder of the feet.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to the 
veteran's complete VA medical records.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded VA skin 
and podiatry examinations to determine 
the nature, severity, and etiology of 
any current skin disorder of the feet or 
other foot disorder that the veteran may 
have.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records, VA 
medical records, and private medical 
records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is then 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
current skin disorder of the feet or 
other foot disorder is causally or 
etiologically related to the veteran's 
period of active military service, 
including his June 1992, May 1995, 
October 1995, and March 1996 complaints, 
taking into consideration the veteran's 
medical, occupational, and recreational 
history prior to and since his active 
service.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.   

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
certification of the veteran's claim to 
the Board, including the private medical 
records provided by the veteran in 
December 2002 and all evidence obtained 
pursuant to the aforementioned 
development.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



